Me. Justice Shepaed. I concur that the judgment must be reversed and the cause remanded, but not upon the grounds or for the reason stated in the majority opinion. The judgment without a declaration to support it can not stand. Tucker v. Gill, 61 Ill. 236. If a declaration were ever filed in the case, the abstract does not show, it or refer to where in the record it may be found, and the rule is uniform, and has been many times announced, that an appellate tribunal will not hunt through a record to find something that the abstract does not refer to.